DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 6, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

In amended claim 1, “HAS” is set forth as the abbreviation for “human serum albumin”. This is inconsistent with the standard abbreviation for this term in the field and in the disclosure as originally filed. It is respectfully suggested that claim 1 use the standard abbreviation “HSA” rather than “HAS”. The art standard abbreviation of “HSA” will be used throughout this Office Action to refer to human serum albumin.

Response to Amendment

The declaration under 37 CFR 1.132 filed December 6, 2022 is insufficient to overcome the rejection of claims 1 - 24 based upon Kannan et al. and Kim et al. as set forth in the last Office action because: the comparison is not one with the closest prior art and does not establish that the particles of the primary reference Kannan et al. (WO 2015/103028) do not have the stability required of the nanoconjugates of claims 1 – 18 and 22 – 24. Current claims 19 – 21 do not have any limitations regarding stability over a particular pH range which is the primary focus of the declaration. As noted on p 3 of the June 7, 2022 Office Action, Kim is relied on teach that drugs can be attached to gold nanoparticles via linkers and not directly to the surface so it is not clear how such a reference is closer prior art than the Kannan et al. primary reference that discloses DTDTPA linked to the surface of gold nanoparticles via the sulfur atom of dithiol linkage that in another embodiment can have a biomolecule (e.g., peptide) attached. The declaration and remarks do not address this issue of why Kim is closer prior art than Kannan et al.
The declaration states that the nanoparticles of Kim et al. and other publications will cluster and increase in size as the pH of the solution changes from acidic to basic and the protonation state of groups present on the particles changes. So while the claimed nanoconjugates must be hydrodynamically stable at a pH range of 2 – 12 and the particles of Kim et al. would not appear to meet this limitation, Kannan et al. is considered to be the closer prior art and uses the exact same DTDTPA ligand as is also required by the instant claims. Kim et al. does not use any DTPA based ligands such as DTDTPA and is relied upon to teach conjugation of the drug via a linker instead of directly to the surface. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981).
The declaration also states that the logic of the proposed modification of Kannan et al. in view of Kim is flawed as the method of forming the linker in Kim would not work with the Kannan ‘028 conjugation methods as the DTDTPA linker is used to enable high loading of therapeutic or imaging agents using the 3 carboxylic acid functionalities for conjugation to amine-containing biomolecules or complexing with gadolinium. In the conjugation process, the DTDTPA subunits polymerize to form a multilayer shell around the gold core to further increase drug or imagine agent loading which are connected by disulfide bonds. Such disulfide bonds are very sensitive to the reductive environment of glutathione in the tumor microenvironment to bring about tumor specific release of the agents and the linker in Kim cannot perform these two tasks since it only has one COOH group, cannot chelate gadolinium or form polymeric disulfide bridges and is not sensitive to GSH so no skilled artisan would look to Kim to modify Kannan’028. Kim and Kannan are also incompatible as a two-step reaction is used in Kim to form the pH-sensitive citraconic amide moiety which would not work with DTDTPA since this molecule has free thiol groups that are highly susceptible to oxidation and can react with anhydrides and carbonyl groups, interfering with the desired reaction mechanism. The thioctic moieties in Kim are protected from these undesirable outcomes. Once thiols are conjugated to AuNPs by direct attachment, they are not reactive so free carboxylic acid groups attachment of DTDTPA can be activated with EDA/sulfo-NHS without thiol interference.
These arguments are unpersuasive. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (MPEP 716.01(c)). Here Kannan and Kim are combinable as they are analogous art in the same field of endeavor as both are drawn to gold nanoparticles with additional agents such as biomolecules and/or targeting agents attached. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). The instant claims do not require any particular preparation method and only requires direct linkage of DTDTPA “via at least one Au-S bond”, which allows for linkage to the surface at multiple points with multiple Au-S bonds. That the linkers contain different number of carboxylic acid groups does not render the references non-combinable. The obviousness rejection argues that the doxorubicin can be conjugated to the DTDTPA moieties on the surface of Kannan’s gold nanoparticles that comprise multiple carboxylic acids groups. Kannan et al. discloses that carboxylates are available to form conjugation with biomolecules (¶ [0060]), and the person of ordinary skill in the art and also of ordinary creativity would be aware of the various means by which carboxylic acid groups such as in DTDTPA and other functional groups such as amine containing biomolecules can be conjugated to one another. Such carboxylic acid groups are available for such conjugation reactions and both amine containing biomolecules and gallium can be attached to the same particle (see p 8 – 9 of the June 7, 2022 Office Action for additional information on the teachings of Kannan et al.). Thus the statements set forth to support the conclusion that no skilled artisan would look to Kim to modify Kannan are insufficient to outweigh the prima facie case of obviousness.
The declaration also states that the claimed invention provides surprising results that are not suggested by Kim and Kannan. Due to the nucleophilic nature of disulfide bonds, one of skill in the art would expect use of the EDC/sulfo-NHS system in Kim to conjugate doxorubicin to the carboxylate groups of DTDTPA would lead to nucleophilic attack at the o-acylisourea intermediate, resulting in self-polymerization and loss of cytotoxic potential.  Both peptide free (NP1-DOX) and peptide linked (NP2-DOX) nanoconjugates showed excellent cytotoxicity as shown in table 4, contrary to the skilled artisan’s expectation. 
These arguments are unpersuasive. While the sulfur atoms in a disulfide bond do comprise lone pair electrons that can act as nucleophiles, the declaration does not establish why they reactivity of an intact disulfide bond would be sufficiently high that such a reaction would occur and/or establkish that the more reactive -SH or -S- species would form and result in the asserted loss of cytotoxic activity. No particular synthesis method such as the use of EDC-sulfo-NHS system is required by the claims, and this is a very widely used method of conjugation. Why the structure resulting from the presence of DTDTPA would be considered so unlikely to succeed has not been sufficiently explained so Applicants have not met the burden of sufficiently explaining the proffered data and what led to the conclusion of the expected results.
The declaration also reports the preparation and testing of gold-citrate nanoparticles as in Kim, showing that they will aggregate at acidic pH. At low pH values, the Au-citrate NP loses its characteristics to form a larger complex beyond ‘nano’ sized while the present (3c-N) AuNP showed no alteration in λmax in the UV-VIS spectra at various pH levels and <30% variation in the HD size compared to a much larger increase in size for the particles of Kim.
 These arguments are unpersuasive. The rejection does not rely on Kim as the primary reference and it is expected that the particles of Kim will change size as the pH changes as the particles of Kim are taught as pH sensitive. No data for the behavior of the particles of the applied primary Kannan et al. reference are given and no explanation as to the particles of Kim are closer prior art has been given (see MPEP 716.03(e)). Any evidence of unexpected results must also be reasonably commensurate in scope with the claims. The claims are open to any thioctic acid terminated peptide and any amounts of the peptide and doxorubicin. No explanation as to how results for a single peptide and particle construct would be reasonably commensurate is given, even if a comparison with the closest prior art was carried out. Therefore the evidence in support of the alleged unexpected results does not outweigh the prima facie case of obviousness.
The declaration concludes by referencing new claims 22 – 24 that recite various stoichiometric ratios between the gold and peptide and stating the stability studies were performed with 1:2 and 1:4 ratio of Au:BBN (bombesin) that were shown to be relatively stable over a 24-hour time period in biologically relevant solutions.
These arguments are unpersuasive. If Applicants were attempting to establish the criticality of the claimed ratios recited in claims 22 – 24, it is difficult if not impossible to establish the criticality of the claimed range without data on the behaviour of particles having ratios lying outside the claimed range. This data is also only for a single peptide and as claims 22 – 24 all depend from claim 1, the claims are open to the use of any peptide as long as the peptide is terminated with thioctic acid. Such peptides can comprise any amino acids and as such, can contain a variety of side chains including those with carboxylic acid, amine or thiol functionalities that could affect the behavior of the nanoparticles and the stability. Therefore evidence of unexpected results based on a comparison with the closest prior art that is reasonably commensurate in scope that outweighs the prima facie case of obviousness has not been made of record and the rejections are maintained.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 18 and 22 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1 – 21 were previously rejected as containing new matter. Claim 19, and claims 20 and 21 that depend from claim 19, no longer contain new matter as all language relating to hydrodynamic stability has been deleted from claim 19.
However, the amendment to independent claim 1 still contains new matter and therefore claims 1 – 18 and 22 – 24 contain new matter as set forth below.
Independent claim 1 requires that the diameter of the nanoconjugates have “a diameter that is hydrodynamically stable at a pH range of from 2 to 12 in a solution of 0.5% human serum albumin (HAS) for a period of 24 hours as measured by dynamic light scattering” and this limitation is new matter.
The behavior of the NP1 and NP2 particles at pH values of 2, 5, 7, 10 and 12 for a period of 24 hours is disclosed at ¶ [0082] of the PGPub of the instant application but in those studies, the concentration of HSA was 0.2 M. Note that only NP2 falls within the scope of the claimed nanoconjugates as NP1 does not comprise a thioctic acid terminated peptide as required by the instant claims. In this set of experiments, it appears that particle size was monitored using UV-VIS, not dynamic light scattering as required by claim 1. A concentration of 0.5% HSA was used in the experiments set forth at ¶ [0091] of the PGPub of the instant application but no pH was given for these studies of NP1 and NP2 conjugates and the data from these studies as to hydrodynamic size appears to be that which is presented in figures 12C and 12D. The 0.5% HSA solution used correlates to a molar concentration of 7.5 x 10-5 M (using an HSA molecular weight of 66,348 g/mol), which is significantly lower than the 0.2 M concentration that was used in the studies in which the pH was varied. It also appears that UV-Vis spectroscopy to monitor plasmon resonance was used to monitor particle size. Therefore while a “negligible” change in hydrodynamic radius for particles incubated with 0.2 M HSA at pH values of 2, 5, 7, 10 and 12 was reported, that is not the concentration of HSA in current claim 1. The presently claimed concentration of HSA was used in a different study that looked at particle diameter over time, but the pH was not varied. It also appears that methodology other than dynamic light scattering was used to monitor particle size in these stability experiments of the instant application. Therefore, the claim language of “a diameter that is hydrodynamically stable at a pH range of from 2 to 12 in a solution of 0.5% human serum albumin (HAS) for a period of 24 hours as measured by dynamic light scattering” is new matter.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 18 and 22 – 24 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the June 7, 2022 Office Action and those set forth herein.
While the claim amendments have specified that hydrodynamic stability of the particle diameter is assessed in a 0.5% human serum albumin solution using dynamic light scattering for a period of 24 hours, the issue remains of it not being clear what amount of change in the particle diameter can occur and the composition still falling within the scope of the instant claims as being considered hydrodynamically stable in regards to size over time and pH. As discussed in greater detail on 6 – 7 of the previous Office Action, “stable” has not been sufficiently defined to inform one of the metes and bounds of the instant claims. Therefore, claims 1 – 18 and 22 – 24 remain rejected as indefinite. No particular arguments regarding this rejection that could aid in determining the scope of “stable” were presented by Applicants. Therefore, even as amended 1, the metes and bounds of claim 1 cannot be determined and the claim is indefinite. The dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The remarks reference the contents of the concurrently filed declaration and do not present any additional arguments regarding the obviousness rejections. The contents of the declaration were addressed above and do not present evidence of a lack of reasonable expectation of success or unexpected results that are sufficient to outweigh the prima facie case of obviousness.

Claim(s) 19 – 21 were rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (WO 2015/103028) in view of Kim et al. (US 2013/0138032). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 7, 2022 and those set forth herein.

Claim(s) 1 – 24 were rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. and Kim et al. further in view of Chanda et al. (PNAS, 2010). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 7, 2022 and those set forth herein.
Regarding new claims 22 – 24, the general procedure in Kannan et al. discloses that the thioctic acid terminated peptide was reacted with gold nanoparticles with
stoichiometric ratios of Au:Peptide of 1:0.25, 1:0.5, 1:1, 1:2 and 1:4 (¶ [0079]), values which overlap and lie within the amounts claimed. As shown in table 4 at ¶ [0085], the different ratios of gold to peptide resulted in slightly different sized particles whose charge was about the same. The amount of biomolecule such as peptide attached to the nanoparticle for use in targeting of the nanoparticles is a results effective parameter that the person of boundary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired targeting without attaching so many biomolecules that the function was compromised. There is no evidence of record as to the criticality of the claimed values.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A statement is made incorporating the traversal grounds above but does not present any additional arguments regarding the non-statutory double patenting rejection for the Examiner to address herein.
As discussed in greater detail above, the declaration is not persuasive so the non-statutory double patenting rejection is maintained for the reasons of record.

Claims 1 – 24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,914,734 in view of Kim et al. (US 2013/0138032) and optionally Chanda et al. (PNAS, 2010). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 7, 2022 and those set forth herein.
As to new claims 22 – 24, the amount of bombesin attached to the nanoparticle for use in targeting of the nanoparticles is a results effective parameter that the person of boundary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired targeting without attaching so many biomolecules that the function was compromised. There is no evidence of record as to the criticality of the claimed values.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618